403 F.3d 323
In the Matter of: Edward Keith BURGESS, Debtor.Edward Keith Burgess, Appellant,v.Lucy G. Sikes; United States Trustee, Appellees.
No. 04-30189.
United States Court of Appeals, Fifth Circuit.
March 9, 2005.

James Willis Berry, Rayville, LA, George F. Fox. Jr., McIntosh, Fox & Lancaster, Lake Providence, LA, for Appellant.
Lucy G. Sikes, Alexandria, LA, pro se.
Frances Hewitt Strange, U.S. Dept. of Justice, Office of U.S. Trustee, Shreveport, LA, for U.S. Trustee.
Appeal from the United States District Court for the Western District of Louisiana; Robert G. James, Judge.
ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion Dec. 6, 2004, 5 Cir., 2004, 392 F.3d 782)
Before JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.1

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Chief Judge King did not participate in this decision